DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-2 and 4-20 are rejected.
	Claim 3 has been canceled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Humbert, Jr. (US 3,272,336) {hereinafter Humbert].
	With respect to claim 1, Humbert discloses a separator, as shown in Fig. 4, having: a housing 46 (vessel body) defining a chamber 82, as shown in Fig. 4, configured to receive a mixture of an oil and a contaminant (see col. 1, lines 15-20); a vane 41, 80, disposed in the chamber 82, as shown in Figs. 4-5, the vane 41, 80, configured to separate the oil from the contaminant from the mixture of the oil and the contaminant (see col. 7, lines 58-75 and col.8, lines 1-11); and a filter screen 102 having a non-planar surface, as shown in Fig. 7, for filtering the oil, wherein the filter screen 102 is dome shaped so that debris flows towards an outer circumferential portion, as shown in Fig. 7.
	Humbert lacks the limitations “configured to receive a mixture of an oil and a coolant” and “configured to separate the oil from the coolant from the mixture of the oil and the coolant”.  However, these limitations have been considered to be recitations of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the chamber and the vane disclosed by Humbert have the claimed structure and therefore, it is inherent and/or obvious that they are capable of performing the intended use.  Furthermore, Humbert teaches that the separator is used to remove contaminants from oil (see col. 1, lines 15-20) and coolant can be considered a contaminant and therefore, it would have been obvious to use the separator disclosed by Humbert to remove oil from coolant since one of ordinary skill would recognize to use the separator according to a desired application and since Humbert suggests that the filter cartridge may be used for specifically desired reasons (see col. 5, lines 72-75 and col. 6, lines 1-2).  

	With respect to claim 2, Humbert discloses wherein the vane 41, 80, exerts a centrifugal force on the mixture of oil and coolant (see col. 5, lines 14-31, col. 7, lines 58-75 and col. 8, lines 1-19).

With respect to claim 4, Humbert lacks wherein the filter screen includes mesh portions having a mesh less than or equal to 500 micrometers.  However, the specific mesh size claimed by applicant, i.e., less than or equal to 500 micrometers, is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct from the prior art device (see In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (FED. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984)).

	With respect to claim 5, Humbert discloses wherein the vane 41, 80, includes a plurality of first passageways 75, 100, 55, formed through the vane 41, 80, about a center of the vane 41, 80, as shown in Figs. 4 and 7.

	With respect to claim 6, Humbert discloses wherein the plurality of first passageways 75, 100, 55, is angled with respect to a surface 66, 65, of the vane 41, 80, receiving the mixture of oil and coolant, as shown in Fig. 4.

	With respect to claim 7, Humbert discloses wherein the vane 41, 80, includes a second passageway 32, as shown in Fig. 1 or the top of the body 46 can also be considered to be the second passageway, formed therethrough, the second passageway conveying the coolant outwardly from the vessel body 46, as shown in Figs. 1 and 4.

With respect to claim 8, Humbert discloses wherein the vane 41, 80, separates debris from the mixture of oil and coolant (see col. 8, lines 1-7).

	With respect to claim 9, Humbert discloses wherein the filter screen 102 militates against the debris from flowing therethrough and permits the oil to flow therethrough, as shown in Fig. 7.

	With respect to claim 10, Humbert discloses wherein the vessel body 46 includes a plurality of connections 33 (fins) extending radially outwardly therefrom, as shown in Fig. 1.

	With respect to claim 11, Humbert discloses a top cover 16 for receiving the mixture of oil and coolant from outside of the oil separator and conveying the coolant outwardly from the oil separator, as shown in Fig. 1; a bottom cover 12 disposed downstream from the filter screen 102 with respect to a flow of the oil through the oil separator, the bottom cover 12 receiving the oil, as shown in Fig. 1; and an orifice 29, 100, in fluid communication with the bottom cover 12, the orifice conveying the oil outwardly from the oil separator, as shown in Figs. 1 and 7.

	With respect to claim 12, Humbert discloses wherein the flow of the oil from the orifice 29, 100, is varied (see col. 7, lines 58-75, vane 80 tapers and increase velocity of fluid, therefore, the flow is varied).

	With respect to claim 13, Humbert discloses wherein the oil separator is disposed in or directly adjacent to an engine block 44 (heat exchanger) (see col. 1, lines 15-16, liquid purifier is to be used with internal combustion engine, which is a heat exchanger).

	With respect to claim 14, Humbert discloses a space 85 disposed intermediate the filter screen 102 and the vane 41, 80, as shown in Figs. 4 and 7.  Humbert teaches that element 21, as shown in Fig. 6, is equivalent to element 41, as shown in Fig. 4, and can be provided with a filtering material 40 (coolant screen) in order to provide a polishing effect on the oil (see col. 6, lines 3-17), and it would be obvious to provide the embodiment of Fig. 7 with a filtering material (coolant screen) in order to provide a polishing effect on the oil and enhance the purification of the oil (see col. 6, lines 3-17).

	With respect to claim 15, Humbert discloses a separator, as shown in Fig. 4, having: an engine block 44 (heat exchanger), as shown in Fig. 4 (see col. 1, lines 15-16, liquid purifier is to be used with internal combustion engine, which is a heat exchanger); an oil separator, as shown in Fig. 4, having: a vessel body 46 defining a chamber 82, as shown in Fig. 4 configured to receive a mixture of an oil and a contaminant (see col. 1, lines 15-20); a vane 41, 80, disposed in the chamber 82, as shown in Fig. 4, the vane 41, 8, configured to centrifugaly affect the flow of the mixture of the oil and the contaminant (see col. 5, lines 14-31, col. 7, lines 58-75 and col. 8, lines 1-19); and a filter screen 102 having dome shape for filtering the oil from the mixture of the oil and the contaminant and for causing debris to flow towards an outer circumferential portion, as shown in Fig. 7.
Humbert lacks the limitations “configured to receive a mixture of an oil and a coolant”, “configured to centrifugaly affect the flow of the mixture of the oil and the coolant” and “for filtering the oil from the mixture of the oil and the coolant”.  However, these limitations have been considered to be recitations of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the chamber, the vane and the filter screen disclosed by Humbert have the claimed structure and therefore, it is inherent and/or obvious that they are capable of performing the intended use.  Furthermore, Humbert teaches that the separator is used to remove contaminants from oil (see col. 1, lines 15-20) and coolant can be considered a contaminant and therefore, it would have been obvious to use the separator disclosed by Humbert to remove oil from coolant since one of ordinary skill would recognize to use the separator according to a desired application and since Humbert suggests that the filter cartridge may be used for specifically desired reasons (see col. 5, lines 72-75 and col. 6, lines 1-2).  

	With respect to claim 16, Humbert lacks wherein the heat exchanger is one of a condenser, an evaporator, a gas cooler, and a vaporizer.  However, it would have been obvious to one of ordinary skill in the art to use the separator disclosed by Humbert, with the specific heat exchanger claimed by applicant, i.e., a condenser, an evaporator, a gas cooler, and a vaporizer, in order to filter a fluid, since one of ordinary skill would recognize to choose a desired heat exchanger for a desired application 

	With respect to claim 17, Humbert discloses wherein the mixture of the oil and the contaminant flowing through the vane 41, 80, separates the oil and the contaminant (see col. 5, lines 14-31, col. 7, lines 58-75 and col. 8, lines 1-19).  The specific mixture of oil and coolant, has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the vane 41, 80, disclosed by Humbert has the claimed structure and therefore, it is inherent and/or obvious that it is capable of performing the intended use.  Furthermore, Humbert teaches that the separator is used to remove contaminants from oil (see col. 1, lines 15-20) and coolant can be considered a contaminant and therefore, it would have been obvious to use the separator disclosed by Humbert to remove oil from coolant since one of ordinary skill would recognize to use the separator according to a desired application and since Humbert suggests that the filter cartridge may be used for specifically desired reasons (see col. 5, lines 72-75 and col. 6, lines 1-2).  

	With respect to claim 18, Humbert discloses wherein the filter screen 102 is convex with respect to a flow of the oil flowing through the screen 102, as shown in Fig. 7.

	With respect to claim 19, Humbert discloses wherein the vessel body 46 includes connections 33 (fins), as shown in Fig. 1.

With respect to claim 20, Humbert discloses a space 85 disposed intermediate the filter screen 102 and the vane 41, 80, as shown in Figs. 4 and 7.  Humbert teaches that element 21, as shown in Fig. 6, is equivalent to element 41, as shown in Fig. 4, and can be provided with a filtering material 40 (coolant filter) in order to provide a polishing effect on the oil (see col. 6, lines 3-17), and it would be obvious to provide the embodiment of Fig. 7 with a filtering material (coolant filter) in order to provide a polishing effect on the oil and enhance the purification of the oil (see col. 6, lines 3-17).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to applicant’s argument that DiCarlo lacks a filter screen having a dome shape so that debris flows towards an outer circumferential portion: Humbert teaches this new limitation, as stated in the rejection above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778